Citation Nr: 1611389	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-40 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for migraine headaches, to include as due to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In August 2014, the Veteran testified in a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file on Virtual VA.

In October 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the October 2014 decision, the Board also remanded the issue of service connection for a skin disorder.  Pursuant to the October 2014 Board Remand, in a December 2015 rating decision, the RO fully granted service connection for residual basal carcinoma scars of the left and right forehead and left shoulder and seborrheic keratosis (claimed as a skin disorder); therefore, that issue is not in appellate status, and is not before the Board because there remain no questions of law or fact as to the fully granted issue.


FINDINGS OF FACT

1.  The Veteran had symptoms of migraine headaches during active service.

2.  The Veteran had symptoms of migraine headaches since service separation.

3.  The Veteran's current migraine headaches were incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for migraine headaches has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist as to the issue of migraine headaches is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Migraine Headaches

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Migraine headache is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that migraine headaches originated in service.  Specifically, the Veteran contends that the headaches began when he was in Vietnam.  See Hearing Transcript at 24.  In the alternative, the Veteran contends that the headaches are secondary to the service-connected PTSD.  Id. at 28.  As the Board is granting service connection based on direct service connection (adjudicated below), the additional theory of secondary service connection (under 38 C.F.R. § 3.310) is rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the secondary service connection theory will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides actual case questions of law or fact).

The Board first finds that the Veteran is currently diagnosed with migraine headaches.  Most recently, in an April 2012 VA examination report, the diagnosis was migraine, including migraine variants.  

After a review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran had the onset of symptoms of migraine headaches in service and since service separation (i.e., whether migraine headaches were "incurred in" service).  

As noted above, the Veteran contends that he experienced headaches when he was in Vietnam.  Service personnel records reflect that the Veteran served in Vietnam from March 1966 to February 1967.  The DD Form 214 shows receipt of the Republic of Vietnam Service and Campaign Medals, and a military occupational specialty of field service dental technician.  The Board finds that the Veteran's competent lay account of experiencing headaches while in Vietnam during combat is consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.30.4(d); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Additional evidence in favor of the Veteran's contentions regarding the onset and duration of migraine headache symptoms includes the Veteran's own statements and statements from his spouse and brother.  During the August 2014 Videoconference Board hearing, the Veteran testified that he began to experience migraine headaches during service, specifically, in Vietnam, that he would self-medicate with Anacin, and that the headaches progressively worsened over time.  Hearing Transcript at 24-25.  Consistent with the Veteran's testimony, a statement from the Veteran's spouse, received in October 2014 reflects that the Veteran experienced headaches throughout his service, including in Vietnam, through the present.  A statement from the Veteran's brother, received in October 2014, also reflects that the Veteran has experienced headaches ever since returning from Vietnam.

Although the evidence above weighs in favor of finding consistent symptoms of migraine headaches since service separation, the Veteran has provided an inconsistent history at other times that weighs against such a finding.  For example, when submitting a pension claim in June 2003, the Veteran did not include migraine headaches as a problem or condition that bothered him since service.  When reconciling the inconsistent history provided above, the Board considers the Veteran's reported history of self-medication during service (in Vietnam) and upon returning from Vietnam at age 22.  See Hearing Transcript at 24.  Indeed, the Veteran further testified that he did not specifically seek treatment for the headaches immediately upon returning from service because the focus of his medical treatment, at that time, was for his back.  Id. at 25.  

In Walker v. Shinseki, the United States Court of Appeals for the Federal Circuit held that the presumptive theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a).  While the Veteran's migraine headaches are not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether the Veteran had migraine headache symptoms that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), (d).  As discussed below, however, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the migraine headaches began in service and were so "incurred in" service.  The finding that the Veteran has had migraine headache symptoms since service is supportive of the claim overall because it tends to show that the symptoms that began in service were the basis for the later diagnosed recurrent migraine headache disability.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (recognizing lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's migraine headaches were related to service, that is, were incurred in service.  The evidence reflects that the Veteran did not have headache problems prior to service.  Available VA treatment (medical) records reflect that the Veteran complained of migraine headache symptoms, and the Veteran, his spouse, and his brother have credibly testified that such symptoms have been present in service and since service separation.  Such evidence shows that the symptoms of migraine headaches had onset during service, that is, shows that migraine headaches were "incurred in" active service.  See 38 C.F.R. § 3.303(d).  The Board acknowledges the October 2015 VA examination with a November 2015 addendum medical opinion (obtained pursuant to the October 2014 Board Remand) regarding the etiology of the migraine headaches and finds that it has limited probative value in light of the Board's finding of consistent migraine headache symptoms in service and since discharge from service.  For these reasons, and 

resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for migraine headaches have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for migraine headaches is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


